EXHIBIT 10.13.7

 

5TH AMENDMENT OF LEASE FOR STORAGE

 

THIS 5th AMENDMENT OF LEASE FOR STORAGE (“5th Amendment”) is made on January 9,
2006, between T.H.S. Northstar Associates Limited Partnership, a Minnesota
limited partnership (“Landlord”), whose address 625 Marquette Avenue South,
Minneapolis, Minnesota 55402 and Eschelon Telecom of Minnesota, Inc., a
Minnesota corporation (f/k/a Cady Communications, Inc., f/k/a Fishnet.com. Inc.)
(“Tenant”), whose address is 730 Second Avenue South, Suite 900, Minneapolis,
Minnesota 55402.

 

RECITALS

 

This 5th Amendment is based upon the following recitals:

 

A.              Landlord and Fishnet.com, Inc., a Minnesota corporation
(“Fishnet.com”), entered into a Lease for Storage dated July 30, 1996 (“Lease”),
for certain premises known as Suite #SB-52 (“Premises”), containing
approximately 840 rentable square feet, at the sub-basement level of the
Northstar Center (“NStar Building”), 110 Second Avenue South, Minneapolis,
Minnesota 55402.

 

B.        Landlord and Fishnet.com amended the Lease as follows:

 

(1)   1st Amendment of Lease for Storage dated March 10, 1998, which, among
other matters, extended the Lease Term to March 31, 2003 (“1st Extension”);

 

(2)   2nd Amendment of Lease for Storage dated March 27, 1998, which, among
other matters, expanded the Premises to encompass Suite #SB-50C (“1st Expansion
Space”) at the sub-basement level of the Northstar West Building, 625 Marquette
Avenue South, Minneapolis, Minnesota 55402 (“NSWest Building”) (incorrectly
identified in the 2nd Amendment as being located in the NStar Building),
containing approximately 630 rentable square feet; and

 

(3)   3rd Amendment of Lease for Storage dated April 30, 1999, which, among
other matters, (a) further extended the Lease Term to June 30, 2005 (“2nd
Extension”) and (b) further expanded the Premises to encompass (i) Suite #SB-50
(“2nd Expansion Space”) at the sub-basement level of the NStar Building,
containing approximately 942 rentable square feet, and (ii) Suite #SB-50 (“3rd
Expansion Space”) at the sub-basement level of the NSWest Building, containing
approximately 666 rentable square feet; and

 

(4)   4th Amendment of Lease for Storage dated October 31, 2000, which further
expanded the Premises to encompass (i) Suite #SB-60 (“4th Expansion Space”) at
the sub-basement level of the NStar Building, containing approximately 599
rentable square feet, and (ii) Suite #SB-64 (“5th Expansion Space”) at the
sub-basement level of the NStar Building, containing approximately 940 rentable
square feet (the Lease and the 1st, 2nd, 3rd and 4th Amendments, collectively,
“Lease as amended”).

 

C.        Tenant is the successor to the tenant’s interest of Fishnet.com under
the Lease as amended by operation of law, being the surviving entity of an April
28, 2000, merger between Fishnet.com and Cady Communications, Inc. (n/k/a
Eschelon Telecom of Minnesota, Inc.).

 

D.        Landlord and Tenant desire to further amend the Lease as amended to
further extend the Term of the Lease, modify the Rent and otherwise amend the
Lease as amended accordingly.

 

1

--------------------------------------------------------------------------------


 

THEREFORE, in consideration of the mutual covenants and agreements stated in the
Lease as amended and below, and for other sufficient consideration received and
acknowledged by each party, Landlord and Tenant agree to amend the Lease as
amended as follows:

 

1.        RECITALS; CAPITALIZED TERMS.

 

All Recitals are fully incorporated. Except for those terms expressly defined in
this 5th Amendment, all initially capitalized terms will have the meanings
ascribed to them in the Lease as amended.

 

2.        EXTENSION OF LEASE TERM.

 

The Lease Term as it pertains to SB-52, NStar Building, SB-50, SB-50B, SB-50C
NSWest Building and SB-50 Nstar Building, totally approximately 3,148 rentable
square feet, and shall commence on July 1, 2005 and shall expire on June 30,
2010 (“3rd Extension Term”), unless earlier terminated as provided in the Lease
as amended.

 

3.        RENT.

 

During the 3rd Extension Term, Rent for the Premises, shall be as follows:

 

Period

 

Annual
Rent per RSF

 

Rent Payable per
Month

 

7/1/2005 to 6/30/2006

 

$

18.50

 

$

4,853.17

 

7/1/2006 to 6/30/2007

 

$

18.75

 

$

4,918.76

 

7/1/2007 to 6/30/2008

 

$

19.00

 

$

4,984.33

 

7/1/2008 to 6/30/2009

 

$

19.25

 

$

5,049.92

 

7/l/2009 to 6/30/2010

 

$

19.50

 

$

5,115.50

 

 

4.        DELIVERY OF AND IMPROVEMENTS TO THE PREMISES.

 

Tenant currently occupies the Premises shall accept the Premises in “as-is”
condition. Any other improvements to the Premises shall require Landlord’s prior
written approval.

 

5.        REMAINING LEASE PROVISIONS.

 

Except as stated in this 5th Amendment, all other viable and applicable
provisions of the Lease as amended shall remain unchanged and continue in full
force and effect throughout the 3rd Extension Term.

 

6.        BINDING EFFECT.

 

Landlord and Tenant ratify and confirm the Lease as amended and agree that this
5th Amendment shall bind and inure to the benefit of the parties, and their
respective successors, assigns and representatives as of the date first stated.

 

AFFIRMING THE ABOVE, the parties have executed this 5th AMENDMENT OF LEASE FOR
STORAGE on the date first stated.

 

2

--------------------------------------------------------------------------------


 

Witnesses:

 

Tenant:
ESCHELON TELECOM OF MINNESOTA,
INC., a Minnesota corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michele Speranza-di Forza

 

 

By:

/s/ Michael A. Donahue

 

Name:

Michele Speranza-di Forza

 

 

Name:

Michael A. Donahue

 

 

 

 

Its:

VP Finance & Treasurer

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

Witnesses:

 

Landlord:
T.II.S. NORTHSTAR ASSOCIATES LIMITED
PARTNERSHIP, a Minnesota limited partnership
By: TrizecHahn Northstar LLC, a Delaware limited
liability company, as sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jean M. Wilson

 

 

By:

/s/ Cynthia K. Yott

 

Name:

Jean M. Wilson

 

 

Name:

 

Cynthia K. Yott

 

 

 

Its:

 

Vice President & Assistant Secretary

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

By:

/s/ Stephen E. Budorick

 

Name:

 

 

 

Name:

 

Stephen E. Budorick

 

 

 

Its:

 

Vice President

 

3

--------------------------------------------------------------------------------